DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pack on 08/12/2022.
The application has been amended as follows:
In the claims:
Cancel claims 3 and 4.
Replace claim 1 with the following:
-- An apparatus for packaging sheet material with a packaging device for packaging the sheet material using packaging material dispensed from a roll, the apparatus comprising:
   a control device arranged to control the apparatus, the control device including a monitoring device, wherein:
   the monitoring device is formed by a rotary encoder,
   a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll,
   the signal of the monitoring device is a rotation of the roll,
   the control device ascertains a rotational speed of the roll from the signal of the rotary encoder, and
   the control device ascertains how much of the packaging material is present on the roll from the ascertained rotational speed of the roll. --
Add new claim 18 which reads as follows:
-- An apparatus for packaging sheet material with a packaging device for packaging the sheet material using packaging material dispensed from a roll, the apparatus comprising:
   a control device arranged to control the apparatus, the control device including a monitoring device, wherein:
   the monitoring device is formed by a rotary encoder,
   a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll,
   the signal of the monitoring device is a rotation of the roll, and
   the control device ascertains a number of revolutions of the roll per packaging process from the signal of the rotary encoder. --
Add new claim 19 which reads as follows:
-- An apparatus for packaging sheet material with a packaging device for packaging the sheet material using packaging material dispensed from a roll, the apparatus comprising:
   a control device arranged to control the apparatus, the control device including a monitoring device, wherein:
   the monitoring device is formed by a rotary encoder,
   a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll,
   the signal of the monitoring device is a rotation of the roll, and
   the control device ascertains a change in a rotational speed of the roll from the rotation of the roll, which is the signal of the monitoring device. --

Allowable Subject Matter
Claims 1 and 5-19 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious an apparatus for packaging sheet material using packaging material dispensed from a roll, the apparatus comprising: a control device including a monitoring device formed by a rotary encoder, wherein: a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll, the signal of the monitoring device is a rotation of the roll, the control device ascertains a rotational speed of the roll from the signal of the rotary encoder, and the control device ascertains how much of the packaging material is present on the roll from the ascertained rotational speed of the roll.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 18, the prior art taken alone or in combination fails to disclose or render obvious an apparatus for packaging sheet material using packaging material dispensed from a roll, the apparatus comprising: a control device including a monitoring device formed by a rotary encoder, wherein: a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll, the signal of the monitoring device is a rotation of the roll, and the control device ascertains a number of revolutions of the roll per packaging process from the signal of the rotary encoder.
The combination of these limitations makes independent claim 18 allowable over the prior art.
Regarding independent claim 19, the prior art taken alone or in combination fails to disclose or render obvious an apparatus for packaging sheet material using packaging material dispensed from a roll, the apparatus comprising: a control device including a monitoring device formed by a rotary encoder, wherein: a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll, the signal of the monitoring device is a rotation of the roll, and the control device ascertains a change in a rotational speed of the roll from the rotation of the roll.
The combination of these limitations makes independent claim 19 allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731